Citation Nr: 1607955	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-50 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, and, if so, whether service connection is warranted.  

3.  Entitlement to service connection for residuals of a right knee injury.   

4.  Entitlement to service connection for pain of the lower back, buttocks, and lower extremities as secondary to service-connected compression fracture of the thoracic spine at T 8 vertebra.  

5.  Entitlement to service connection for osteoporosis as secondary to service-connected compression fracture of the thoracic spine at T 8 vertebra, to include due to medications.

6.  Entitlement to an initial disability rating higher than 50 percent for major depressive disorder, moderate, recurrent associated with compression fracture of the thoracic spine at T-8 vertebra.  

7.  Entitlement to a disability rating higher than 10 percent prior to November 26, 2013 and higher than 20 percent beginning on November 26, 2013, for compression fracture of the thoracic spine at T 8 vertebra.  

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008, April 2009, March 2010, September 2011, and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Of record is a VA Form 21-4138, Statement in Support of Claim, received at the RO in December 2014 and signed by the Veteran.  He stated "I am also requesting that I be given the opportunity for my appeals to be heard via Video Conference."  The Board notes that the VA Form 9, Appeal to Board of Veterans' Appeals, includes an option for requesting a Board hearing by live videoconference.  Although the Veteran indicated in his VA Form 9s received prior to December 2014 that he did not want a Board hearing, the fact that this is the only form of record that refers to a hearing by video conference leads to the conclusion that the statement in the December 2014 VA Form 21-4138 is a request for a Board hearing by live videoconference.  

It is noted that in the VA Form 8, Certification of Appeal, the RO indicated that a hearing was requested and indicated that the reason the hearing was not held was "pending video conference."  There is, however, no evidence that the hearing was scheduled or the request withdrawn.  A remand is therefore necessary to afford the Veteran the requested hearing.  

Accordingly, the case is REMANDED for the following action:

Ensure that the Board live video-conference hearing requested by the Veteran is scheduled, in the order that it was received, and that the Veteran and his representative are properly notified in accordance with law and regulation

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




